Case: 18-50497     Document: 00515875414         Page: 1     Date Filed: 05/25/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 25, 2021
                                  No. 18-50497                         Lyle W. Cayce
                               Conference Calendar                          Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luis Robert Vasquez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:17-CR-258-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Luis Robert Vasquez has moved
   for leave to withdraw and has filed briefs in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Vasquez has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-50497     Document: 00515875414           Page: 2   Date Filed: 05/25/2021




                                    No. 18-50497


   counsel’s briefs and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2